Per Anderson, Justice—
The appellant was indicted in the District Court for the County of Marin, for the murder of Thomas H. Neckerson, in said county.
He was tried at the August term of the Court by a jury of twelve men, and found guilty. A motion was made by the counsel for the prisoner for a new trial, upon the ground that the evidence did not warrant the verdict of guilty of murder.
The evidence has been carefully examined by the Court, and our opinion is, that the verdict was contrary to the law and evidence, and the prisoner is legally entitled to a new trial. The Court, however, for the purpose of leaving the case unembarrassed by any indication, not necessary here to be made, abstain from going into detail in the examination of the cause.
Let the verdict be set aside, and the judgment of the Court below be reversed, and the case remanded for a new trial.